DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with J. Anne W. Pearlman on 05/12/2021. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Please amend the claims as follows:
For claim 2, the claim limitations “...a first marker area...” in line 16 and “...a second marker area...” in line 17 are amended to read –the the 
For claim 5, the claim limitation “...pigments includes a fluorescent pigment which converts light from a light source...” in lines 2-3 has been amended to read -- pigments convert light from a light source--.
a light source--.
For claim 22, the claim limitation “configured to pass light of a first wavelength and pass light of a second wavelength” in line 10 has been amended to read -- configured to pass light of a first, visible wavelength and pass light of a second, invisible wavelength--.
For claim 22, the claim limitations “...a first marker area...” in line 18 and “...a second marker area...” in line 19 are amended to read –the the 
For claim 23, the claim limitation “...a light source...” in line 5 has been amended to read – the light source--.

Reason for Allowance
Claims 2, 3, 5, 7-13, and 17-25 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the claims 2, 18, and 22 are individually when all the limitations are taken as a whole.
Regarding claim 2, none of the prior arts in record teach or fairly well suggest and discloses a photo-plethysmography marker comprising: at least one of fluorescent pigments or luminescent pigments carried by the carrier layer; a plurality of windows defined in the carrier layer adjacent to the at least one of luminescent pigments or luminescent pigments and 
Regarding claim 18, none of the prior arts in record teach or fairly well suggest and discloses a photo-plethysmography method comprising: emitting red light from a first fluorescent or luminescent pigment in a first marker area toward skin of a subject; emitting infrared light from a second fluorescent or luminescent pigment in a second marker area towards skin of the subject; passing the red light and the infrared light through a plurality of windows, wherein the plurality of windows includes: a first window defined in a carrier layer and disposed inside the first marker area and configured to transmit the red light; and a second window defined in the carrier layer and disposed inside the first marker area and configured to transmit the infrared light, detecting the infrared light and the red light reflected by the skin of the subject with an optical detector disposed from the subject, in combination with the other features recited in claim 18. 
Regarding claim 22, none of the prior arts in record teach or fairly well suggest and discloses an apparatus for determining information indicative of a heart rate of a subject, the system comprising: at least one marker adapted for attachment to a portion of the subject, the at least one marker including: at least one of fluorescent pigments or luminescent pigments carried by carrier layer;  a plurality of windows defined in the carrier layer adjacent to the at least one of fluorescent pigments or luminescent pigments and configured to pass light of a first, visible wavelength and pass light of a second, invisible wavelength; wherein the fluorescent pigments includes a first fluorescent pigment emitting light of the first, visible wavelength disposed in a first marker area; and a second fluorescent pigment emitting light of the second, invisible wavelength disposed in a second marker area different from the first marker area; wherein the luminescent pigment includes a first luminescent pigment emitting light of the first, visible wavelength disposed in the first marker area, and a second luminescent pigment  emitting light of the second, invisible wavelength disposed in a second marker area different from the first marker area; wherein plurality of windows includes a first window defined in the carrier layer and disposed inside the first marker are and configured to transmit light of the first, visible wavelength; and a second window defined in the carrier layer and disposed inside the second marker area and configured to transmit light of the second, invisible wavelength, and a camera disposed displaced from the subject and configured to detect light reflected by the skin of the subject, in combination with the other features recited in claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793      

/Oommen Jacob/Primary Examiner, Art Unit 3793